Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    July 13, 2016

The Court of Appeals hereby passes the following order:

A16D0438. SHARON BUSH ELLISON v. ALAN DUNBAR A/K/A ALAN
    JACKSON.

      Sharon Bush Ellison sought to file a complaint in forma pauperis. The trial
court denied her request, and Ellison filed this application for discretionary appeal.
Ellison, however, is entitled to appeal the ruling directly.
      Under OCGA § 9-15-2 (d), when a party presents a civil action for filing in
forma pauperis, the trial court is required to review the pleading. If the “pleading
shows on its face such a complete absence of any justiciable issue of law or fact that
it cannot be reasonably believed that the court could grant any relief against any party
named in the pleading, then the judge shall enter an order denying filing of the
pleading.” OCGA § 9-15-2 (d). An order denying a pleading under this statute may
be appealed directly. See id.
      We will grant an otherwise timely application for discretionary appeal if the
lower court’s order is subject to direct appeal. See OCGA § 5-6-35 (j). Accordingly,
this application is hereby GRANTED, and Ellison shall have ten days from the date
of this order to file a notice of appeal with the trial court. If she has already filed a
notice of appeal in the trial court, she need not file a second notice. The clerk of the
trial court is DIRECTED to include a copy of this order in the record transmitted to
the Court of Appeals
Court of Appeals of the State of Georgia
                                     07/13/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.